429 N.W.2d 283 (1988)
HENNEPIN COUNTY and Laura Kay Soland, Petitioners, Respondents,
v.
Richard Henry GRIFFIN, Appellant.
No. C7-88-1664.
Court of Appeals of Minnesota.
September 20, 1988.
Thomas L. Johnson, Hennepin Co. Atty., Anne M. Taylor, Asst. Co. Atty., Minneapolis, for petitioners, respondents.
Thomas B. James, Minneapolis, for appellant.
*284 Considered at Special Term and decided by WOZNIAK, C.J., and PARKER and SCHUMACHER, JJ. without oral argument.

SPECIAL TERM OPINION
WOZNIAK, Chief Judge.

FACTS
In April of 1988 respondents Hennepin County and Laura Soland instituted a paternity action against appellant Richard Griffin concerning the paternity of a child born May 30, 1987. Before admitting or denying paternity appellant requested blood tests. Before receipt of the blood test results, appellant moved the court for temporary custody of the minor child, pending the establishment of paternity. By order dated July 7, 1988 appellant's motion was denied without an evidentiary hearing.
On August 5, 1988 appellant filed this appeal seeking review of the July 7 order. This court questioned jurisdiction and directed the parties to file memoranda concerning the appealability of the July 7 order. Memoranda have been filed.

DECISION
"There is a right of appeal only from a judgment or an order enumerated in Rule 103.03." Minn.R.Civ.App.P. 103.03, Comment (1983). The July 7 order denying appellant temporary custody is not a final appealable order under Rule 103.03. In general, orders granting or denying temporary relief concerning custody, support, or other matters in paternity and dissolution actions are not appealable as of right. See generally Rigwald v. Rigwald, 423 N.W.2d 701, 705 (Minn.Ct.App.1988) (finding an order of protection under Minn.Stat. § 518B.01 (Supp.1987) is appealable pursuant to Minn.R.Civ.App.P. 103.03(g), but noting temporary relief orders in dissolution cases are not final appealable orders).
Appeal dismissed.